       Case 4:20-cv-07090-JST Document 24 Filed 07/30/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12 RUTH SANCHEZ,                           Case No. 4:20-cv-07090-JST
13                    Plaintiff,           [PROPOSED] ORDER GRANTING
                                           JOINT STIPULATION FOR DISMISSAL
14                                         WITH PREJUDICE
          v.
15
     LIFE INSURANCE COMPANY OF NORTH
16 AMERICA,
17                       Defendant.
18
19
20
21
22
23
24
25
26
27
28

        [PROPOSED] ORDER GRANTING JOINT MOTION FOR DISMISSAL WITH
                               PREJUDICE
        Case 4:20-cv-07090-JST Document 24 Filed 07/30/21 Page 2 of 2




 1         Pursuant to the parties’ joint motion, this matter is hereby dismissed with prejudice

 2 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own costs of suit and
 3 attorneys’ fees.
 4         IT IS SO ORDERED.

 5
 6
 7 DATED: July 30, 2021                       _________________________________

 8                                            Honorable Jon S. Tigar
                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                    2
          [PROPOSED] ORDER GRANTING JOINT MOTION FOR DISMISSAL WITH
                                 PREJUDICE
